Citation Nr: 0833696	
Decision Date: 09/30/08    Archive Date: 10/07/08

DOCKET NO.  03-07 837	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Waco, Texas


THE ISSUE

Entitlement to waiver of recovery of an overpayment in 
compensation in the amount of $1964.40.  

[The claim for increase for residuals of a right ankle injury 
is addressed in a separate decision.]


REPRESENTATION

Veteran represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD


Motrya Mac 



INTRODUCTION

The veteran, who is the appellant, served on active duty from 
September 1977 to February 1983.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of a decision in January 2003 of a Department of 
Veterans Affairs (VA) Committee on Waivers and Compromises 
(Committee on Waivers).  

The claim is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  


REMAND

The veteran is requesting a waiver of the recovery of an 
overpayment in compensation.  The record raises the question 
of whether the debt was properly created.  Before a decision 
can be made on whether the veteran is entitled to a waiver of 
the recovery of an overpayment, it must be determined whether 
or not the overpayment was properly calculated.  See Schaper 
v. Derwinski, 1 Vet. App. 430 (1991) (The Court held that it 
is improper to adjudicate an application for waiver of a home 
loan guaranty debt without first determining the lawfulness 
of the debt asserted).  

The veteran appears to have been in prison from November 
2000, however, VA was not notified of his incarceration until 
2002, which created an overpayment in compensation of 
$1964.40.  Since June 1997, VA has been recovering a loan 
guarantee debt.  In October 2002, his compensation award was 
reduced to the 10 percent rate due to incarceration.   

If any individual to whom compensation is being paid by VA is 
imprisoned in a Federal, State or local penal institution as 
the result of conviction of a felony, such compensation 
payments will be discontinued effective on the 61st day of 
imprisonment following conviction.  38 C.F.R. § 3.665. 

The record is unclear as to the veteran's date of conviction.    

VA will make reasonable efforts to obtain relevant records 
not in the custody of a Federal department or agency to 
include records from State or local governments. Such 
reasonable efforts will generally consist of an initial 
request for the records and, if the records are not received, 
at least one follow-up request.  VA will make as many 
requests as are necessary to obtain relevant records from a 
Federal department or agency.  38 C.F.R. § 3.159.

As the dates of conviction and incarceration are not of 
record, as well as a current financial status report, further 
evidentiary development is needed.

Accordingly, the case is REMANDED for the following action:

1. Request the dates of the veteran's 
incarceration and conviction from the 
Texas Department of Criminal Justice - 
Gurney Unit in Tennessee Colony, TX.  
In making the request, provide the 
institution with the veteran's prison 
number, #00560979.  

2. Prepare an audit of the 
indebtedness, clearly setting forth the 
period of the overpayment and the 
calculations to determine the amount of 
the indebtedness.    The total amount 
of the overpayment should be indicated.  
Once compiled, associate the audit 
report with the claims folder, and send 
a copy to the veteran. 

3. Ask the veteran for a current 
financial report, VA Form 5655.





4. Following completion of the above, 
adjudicate the claim for waiver of 
recovery of the indebtedness.  If the 
decision remains adverse to the veteran, 
provide him with a supplemental statement 
of the case and the opportunity to 
respond.

The veteran has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
George E. Guido Jr.
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

